Exhibit 10.1

STOCKHOLDER AGREEMENT

This Stockholder Agreement is entered into as of January 1, 2020 by and between
The Carlyle Group Inc., a Delaware corporation (the “Company”) and the
undersigned stockholder (the “Stockholder Founder”).

RECITALS:

WHEREAS, on our about the date hereof the Company has converted from a Delaware
limited partnership to a Delaware corporation and, in connection therewith, the
Company and the Stockholder Founder wish to set forth certain understandings
between them as set forth herein.

NOW, THEREFORE, the parties agree as follows:

ARTICLE I.

INTRODUCTORY MATTERS

1.1 Defined Terms. In addition to the terms defined elsewhere herein, the
following terms have the following meanings when used herein with initial
capital letters:

“Agreement” means this Stockholder Agreement, as the same may be amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms hereof.

“Beneficially Own” has the meaning set forth in Rule 13d-3 promulgated under the
Exchange Act.

“Board” means the board of directors of the Company.

“Common Stock” means shares of common stock, par value $0.01 per share, of the
Company, and any securities issued in respect thereof, or in substitution
therefor, in connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation or similar
transaction.

“Company” has the meaning set forth in the Preamble.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time.

“Founders” means Messrs. William E. Conway, Jr., Daniel A. D’Aniello and David
M. Rubenstein.

“Stockholder Founder” has the meaning assigned to it in the preamble.

“Stockholder Designator” means the Stockholder Founder or, in the event the
Stockholder Founder is unable or unwilling (whether as a result of the
Stockholder Founder’s death or incapacity or otherwise) to act as Stockholder
Designator hereunder for any reason, one or more members of the Stockholder
Group that Beneficially Own a majority of the shares of Common Stock
Beneficially Owned by all members of the Stockholder Group.



--------------------------------------------------------------------------------

“Stockholder Designee” means a director designated to the Board in accordance
with this Agreement.

“Stockholder Group” means, collectively, the (i) Stockholder Founder; (ii) a
member or members of the Stockholder Founder’s family (it being understood that
“family” shall mean any relationship by blood, marriage or adoption including
descendants of any degree of the Stockholder Founder or of the Stockholder
Founder’s spouse or siblings); (iii) a trust, estate, partnership or similar
entity the beneficiaries of which are primarily the Stockholder Founder or a
member or members of the Stockholder Founder’s family; (iv) a charitable trust,
partnership, foundation or similar entity controlled by any other member or
members of the Stockholder Group; or (v) any other entity that is wholly owned
by or established primarily for the benefit of such persons.

1.2 Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party. Unless the context
otherwise requires: (a) “or” is disjunctive but not exclusive, (b) words in the
singular include the plural, and in the plural include the singular, and (c) the
words “hereof,” “herein,” and “hereunder” and words of similar import when used
in this Agreement refer to this Agreement as a whole and not to any particular
provision of this Agreement, and Section references are to this Agreement unless
otherwise specified.

ARTICLE II.

CORPORATE GOVERNANCE MATTERS

2.1 Designation of Directors.

(a) (i) The Stockholder Designator shall be entitled to designate one
Stockholder Designee for so long as the Stockholder Group Beneficially Owns at
least 5% of the issued and outstanding Common Stock.

(ii) In addition, the Stockholder Designator shall be entitled to designate a
second Stockholder Designee until the earlier of (x) such time as the
Stockholder Group shall cease to beneficially own at least 20 million shares of
Common Stock (as adjusted for any stock split, stock dividend or other
subdivision, reverse stock split or other combination, reclassification,
reorganization or similar event) and (y) January 1, 2027.

Whenever the Stockholder Designator designates a Stockholder Designee hereunder
that is not a Founder (any such person, an “Additional Director”), such
Additional Director must be reasonably qualified as determined by the Nominating
and Corporate Governance Committee of the Board acting in good faith; provided,
that (A) the Nominating and Corporate Governance Committee shall make a
determination as to whether the Additional Director is reasonably qualified
within 30 days of the Additional Director submitting to the Company a completed
copy of the Company’s standard Directors and Officers questionnaire (and if the
Nominating and

 

2



--------------------------------------------------------------------------------

Corporate Governance Committee fails to make a determination and inform the
Stockholder Designator in writing of such determination within such 30-day
period, such individual shall be deemed to be reasonably qualified for purposes
of this Agreement); (B) in no event shall the Nominating and Corporate
Governance Committee be permitted to unreasonably withhold, condition or delay
its determination that an individual is reasonably qualified; and (C) if the
Company is no longer a “controlled company” under the applicable listing
standards of the Nasdaq Stock Market or other national securities exchange upon
which the Common Stock is listed, at least one of the Stockholder Designees
shall be independent under the applicable listing standards of the Nasdaq Stock
Market or other national securities exchange upon which the Common Stock is
listed.

(b) No Stockholder Designee that the Stockholder Designator would then be
entitled to designate pursuant to Section 2.1(a) shall be removed without the
consent of the Stockholder Designator delivered in accordance with Section 3.2
hereof.

(c) In the event that a vacancy is created at any time by death, disability,
retirement, removal (with or without cause), disqualification, resignation or
otherwise with respect to any Stockholder Designee, the Company shall cause such
vacancy to be filled, as soon as possible, by a new designee of the Stockholder
Designator who shall be entitled to serve the remaining term of the director
whose vacancy such designee is filling (and such replacement shall be considered
a “Stockholder Designee” for purposes of this Agreement).

(d) The Company shall, to the fullest extent permitted by law, include in the
slate of nominees recommended by the Board at any meeting of stockholders called
for the purpose of electing directors (or consent in lieu of meeting), each
Stockholder Designee designated pursuant to this Section 2.1 and use its best
efforts to cause the election of each such Stockholder Designee to the Board,
including nominating each such individual to be elected as a director as
provided herein, recommending each such individual’s election and soliciting
proxies or consents in favor thereof, in each case, using the same level of
efforts as it recommends, supports and solicits proxies or consents for the
election of the other members of the Board.

(e) In addition to any vote or consent of the Board or the stockholders of the
Company required by applicable law or the certificate of incorporation or bylaws
of the Company, and notwithstanding anything to the contrary in this Agreement,
for so long as this Agreement is in effect, any action by the Board to increase
the total number of directors comprising the Board to a number greater than
twelve (other than any such increase in connection with the election of one or
more directors elected exclusively by the holders of one or more classes or
series of the Company’s shares other than Common Stock) shall require the prior
written consent of the Stockholder Designator, delivered in accordance with
Section 3.2 hereof.

2.2 Board Chair and Committees. For so long as the Stockholder Designator has
the right to designate two Stockholder Designees pursuant to Section 2.1(a)
hereof, the Founders, if any, who then serve as directors on the Board shall be
entitled (but not obligated) to designate (i) a Chair or Co-Chair(s) of the
Board provided, that any such Chair or Co-Chair shall be a Founder; and
(ii) except as otherwise required by applicable law or the listing standards of
the Nasdaq Stock Market or other national securities exchange upon which the
Common Stock is listed, a Founder to serve on each of the Compensation
Committee, the Nominating and Corporate Governance Committee of the Board and
any Executive Committee of the Board.

 

3



--------------------------------------------------------------------------------

2.3 Other Rights of Stockholder Designees. Each Stockholder Designee shall be
entitled to the same rights and privileges applicable to all other members of
the Board generally or to which all such members of the Board are entitled. In
furtherance of the foregoing, the Company shall indemnify, exculpate, and
reimburse fees and expenses of each Stockholder Designee (including by entering
into an indemnification agreement in a form substantially similar to the
Company’s form director indemnification agreement) and provide each Stockholder
Designee with director and officer insurance to the same extent it indemnifies,
exculpates, reimburses and provides insurance for the other members of the Board
pursuant to the certificate of incorporation or bylaws of the Company,
applicable law or otherwise.

2.4 Resignations. If at any time the number of Stockholder Designees on the
Board exceeds the number that the Stockholder Designator is then entitled to
designate pursuant to Section 2.1(a) above and the Nominating and Corporate
Governance Committee of the Board so requests, the Stockholder Designator shall
cause one or more of the Stockholder Designees, as the case may be, to promptly
resign from the Board; provided that in no event shall the Stockholder Founder
himself ever be required to resign from the Board pursuant to this Section 2.4.

ARTICLE III.

GENERAL PROVISIONS

3.1 Termination. Unless earlier terminated by the Stockholder Designator
pursuant to a written notice delivered to the Company, this Agreement shall
terminate automatically at the later of (i) such time as the Stockholder
Designator shall have no right to designate any Stockholder Designee pursuant to
Section 2.1(a) above and (ii) such time as there shall be no Stockholder
Designee serving on the Board pursuant to Section 2.1 above.

3.2 Notices. Any notice, designation, request, request for consent or consent
provided for in this Agreement shall be in writing and shall be either
personally delivered, sent by facsimile or sent by reputable overnight courier
service (charges prepaid) to the Company at the address set forth below and to
the Stockholder Designator at the address(es) indicated on the Company’s
records, or at such address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.
Notices and other such documents will be deemed to have been given or made
hereunder when delivered personally or sent by facsimile (receipt confirmed) and
one (1) business day after deposit with a reputable overnight courier service.

The Company’s address is:

The Carlyle Group Inc.

1001 Pennsylvania Avenue, NW

Washington, DC 20004

 

4



--------------------------------------------------------------------------------

(T) (202) 729-5626

(F) (202) 729-5325

Attention: General Counsel

Email: jeffrey.ferguson@carlyle.com

3.3 Amendment; Waiver. The terms and provisions of this Agreement may be
modified or amended only with the written approval of the Company and the
Stockholder Designator.

(a) Except as expressly set forth in this Agreement, neither the failure nor
delay on the part of any party hereto to exercise any right, remedy, power or
privilege under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, remedy power or privilege preclude any
other or further exercise of the same or of any other right, remedy, power or
privilege, nor shall any waiver of any right, remedy, power or privilege with
respect to any occurrence be construed as a waiver of such right, remedy, power
or privilege with respect to any other occurrence.

(b) No party shall be deemed to have waived any claim arising out of this
Agreement, or any right, remedy, power or privilege under this Agreement, unless
the waiver of such claim, right, remedy, power or privilege is expressly set
forth in a written instrument duly executed and delivered on behalf of such
party; and any such waiver shall not be applicable or have any effect except in
in the specific instance in which it is given.

3.4 Further Assurances. The Company will sign such further documents, cause such
meetings to be held, resolutions passed and do and perform and cause to be done
such further acts and things necessary, proper or advisable in order to give
full effect to this Agreement and every provision hereof. To the fullest extent
permitted by law, the Company shall not directly or indirectly take any action
that is intended to, or would reasonably be expected to result in, the
Stockholder Founder being deprived of the rights contemplated by this Agreement.

3.5 Assignment. The rights of the Stockholder Founder under this Agreement may
not be assigned without the express prior written consent of the Company, and
any attempted assignment, without such consent, will be null and void; provided
that, for the avoidance of doubt, in no event shall the exercise of any rights,
claims or benefits inuring to members of the Stockholder Group under this
Agreement constitute an assignment.

3.6 Third Parties. Except as provided herein with respect to any member of the
Stockholder Group, this Agreement does not create any rights, claims or benefits
inuring to any person that is not a party hereto nor create or establish any
third party beneficiary hereto.

3.7 Governing Law. THIS AGREEMENT AND ITS ENFORCEMENT AND ANY CONTROVERSY
ARISING OUT OF OR RELATING TO THE MAKING OR PERFORMANCE OF THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE.

 

5



--------------------------------------------------------------------------------

3.8 Jurisdiction; Waiver of Jury Trial. Each party hereto hereby (i) agrees that
any action, directly or indirectly, arising out of, under or relating to this
Agreement shall exclusively be brought in and shall exclusively be heard and
determined by either the Court of Chancery of the State of Delaware or, if such
court does not have subject matter jurisdiction thereof, the federal district
court of the State of Delaware, and (ii) solely in connection with the action(s)
contemplated by subsection (i) hereof, (A) irrevocably and unconditionally
consents and submits to the exclusive jurisdiction of the courts identified in
subsection (i) hereof, (B) irrevocably and unconditionally waives any objection
to the laying of venue in any of the courts identified in clause (i) of this
Section 3.8, (C) irrevocably and unconditionally waives and agrees not to plead
or claim that any of the courts identified in such clause (i) is an inconvenient
forum or does not have personal jurisdiction over any party hereto, and
(D) agrees that mailing of process or other papers in connection with any such
action in the manner provided herein or in such other manner as may be permitted
by applicable law shall be valid and sufficient service thereof. EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM OR ACTION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR THE SERVICES CONTEMPLATED HEREBY.

3.9 Specific Performance. Each party hereto acknowledges and agrees that in the
event of any breach of this Agreement by any of them, the other parties hereto
would be irreparably harmed and could not be made whole by monetary damages.
Each party accordingly agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate and agrees that the parties,
in addition to any other remedy to which they may be entitled at law or in
equity, shall be entitled to specific performance of this Agreement without the
posting of a bond.

3.10 Entire Agreement. This Agreement sets forth the entire understanding of the
parties hereto with respect to the subject matter hereof. There are no
agreements, representations, warranties, covenants or understandings with
respect to the subject matter hereof. This Agreement supersedes all other prior
agreements and understandings between the parties with respect to such subject
matter.

3.11 Severability. If any provision of this Agreement, or the application of
such provision to any party or person or circumstance or in any jurisdiction,
shall be held to be invalid or unenforceable to any extent, (i) the remainder of
this Agreement shall not be affected thereby, and each other provision hereof
shall be valid and enforceable to the fullest extent permitted by law, (ii) as
to such party, person or circumstance or in such jurisdiction such provision
shall be reformed to be valid and enforceable to the fullest extent permitted by
law, and (iii) the application of such provision to other parties, persons or
circumstances or in other jurisdictions shall not be affected thereby.

3.12 Headings and Captions. The headings, subheadings and captions contained in
this Agreement are included for convenience of reference only, and in no way
define, limit or describe the scope of this Agreement or the intent of any
provision hereof.

 

6



--------------------------------------------------------------------------------

3.13 Counterparts. This Agreement and any amendment hereto may be signed in any
number of separate counterparts, each of which shall be deemed an original, but
all of which taken together shall constitute one Agreement (or amendment, as
applicable).

[Remainder of Page Intentionally Left Blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

COMPANY: THE CARLYLE GROUP INC. By:  

/s/ Curtis L. Buser

Name:   Curtis L. Buser Title:   Chief Financial Officer

 

STOCKHOLDER FOUNDER:

/s/ William E. Conway, Jr.

Name: William E. Conway, Jr.

[Signature Page to The Carlyle Group Inc. Stockholder Agreement]